             Case 1:21-cv-00487-JMF Document 10 Filed 01/28/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

WILLIS TOWERS WATSON PUBLIC                       :
LIMITED COMPANY and WILLIS                        :   21-cv-00487
RE INC.                                           :
                                                  :
                                                  :
                               Plaintiffs,        :
                                                 ::   ORDER TO SHOW CAUSE FOR
        v.                                       ::   PRELIMINARY INJUNCTION AND
                                                  :   TEMPORARY RESTRAINING ORDER
PAUL HERRIOTT,                                    :
                               Defendant.         :
                                                  :


        Upon the annexed Memorandum of Law, the Declarations of James Bradshaw and Scott

Casher, Esq., and all of the exhibits annexed thereto, it is


        ORDERED, that the above named Defendant show cause before this Court, at Room

_______,, United States Courthouse, 500 Pearl Street, in the City, County and State of New York,

on_________________,, 2021, at _____o’clock
on                                             the______ morning/afternoon thereof, or as
                                    o'clock in the

soon thereafter as counsel may be heard, why an order should not be issued pursuant to Rule 65 of

the Federal Rules of Civil Procedure enjoining the Defendant during the pendency of this action:


                 A.    from, directly or indirectly, whether alone or in concert with others, and

         anyone acting in concert with him, continued prosecution of the California Action, and

         directing that Defendant shall take all steps to promptly secure termination of the

         California Action, and directing that he shall not commence or maintain any further

                                     RCA’s Forum Selection Clause;
         actions in violation of the RCA's




26523786v.4
          Case 1:21-cv-00487-JMF Document 10 Filed 01/28/21 Page 2 of 4




               B.        from, directly or indirectly, whether alone or in concert with others,

         including any owner, member, partner, shareholder, officer, agent, employee and/or

                                                                                      them:1
         representative of TigerRisk Partners, LLC, and anyone acting in concert with them:1


                    i.   soliciting any Relevant Client or Relevant Prospect for the purposes of any

                         Business which competes or will compete or seeks to compete with the

                         Restricted Group;


                 ii.     accepting, performing services for, or dealing with any Relevant Client or

                         Relevant Prospect for the purposes of any Business which competes or will

                         compete or seeks to compete with the Restricted Group;


                iii.     soliciting for employment or enticing away from the Restricted Group any

                         Key Personnel;


                iv.      employing or engaging or endeavoring to employ or engage any Key

                         Personnel;


                 v.      performing or supervising the performance of services or provision of

                         products of the type sold or provided by him while employed by Willis Re

                         on behalf of any Relevant Clients or Relevant Prospects;


                vi.      soliciting for employment or enticing away from the Restricted Group any

                         Key Personnel or the employing or endeavoring to employ or engage any

                         Key Personnel;




11 All capitalized terms in this Order are defined in the RCA.


26523786v.4
          Case 1:21-cv-00487-JMF Document 10 Filed 01/28/21 Page 3 of 4




                  vii.   using, disclosing, or transmitting for any purpose, including the solicitation

                         of business, the information contained in the records of Willis, including,

                         but not limited to, the name, addresses, and financial information of Willis

                         or any Willis client or prospective client or using, disclosing or transmitting

                         for any purpose, including the solicitation of business, any Confidential

                         Information;


                 viii.   disclosing or using for his own purpose, or for the purpose of any other

                                                  Willis’ trade secrets or other Confidential
                         person or entity, any of Willis'

                         Information;


                  ix.    destroying, erasing, or otherwise making unavailable for further

                         proceedings in this matter, or in any arbitration proceeding between the

                         parties, any records or documents (including data or information maintained

                                               Herriott’s possession or control which were obtained
                         in computer media) in Herriott's

                         from or contain information derived from any of Willis'
                                                                         Willis’ records, which

                                                   Re’s employees, clients, or prospective clients, or
                         pertain to Willis, Willis Re's

                         which relate to any of the events alleged in this action;


              C. Defendant is hereby directed to return to Plaintiffs'
                                                           Plaintiffs’ counsel any and all records or

                                                   Willis’ Confidential Information or trade secrets,
                 information pertaining to Willis, Willis'

                 whether in the original, copies, computerized, handwritten, or any other form, and

                 purge such information from their or its possession, custody, or control, within 24

                              Court’s Order provided, however, that any information so purged shall
                 hours of the Court's

                 be printed and saved to a computer disk or similarly accessible and readable



26523786v.4
            Case 1:21-cv-00487-JMF Document 10 Filed 01/28/21 Page 4 of 4




                 recording device prior to purging and be returned to Willis pursuant to this

                 paragraph; and,


              D. Defendant is hereby further directed to fully and completely comply and conform

                 with any and all of his other contractual obligations under the RCA, including

                                                    Plaintiffs’ request for expedited discovery.
                 compliance with any Order granting Plaintiffs'


          ORDERED, that the parties shall be permitted to conduct discovery on an expedited basis,

commencing ___________,, 2021 and ending
                                  ending___________,, 2021; and it is further

                                                 $___________ be posted by the Plaintiffs prior
          ORDERED that security in the amount of $

to____________ , 2021, at
to                     at_____ o'clock
                               o’clock in the
                                          the_______morning/afternoon
                                                    morning/afternoon of that day; and it is

further

          ORDERED, that answering papers, if any, must be served by email on Plaintiffs'
                                                                             Plaintiffs’ attorneys

of record in this action no later than 5:00 p.m. on
                                                 on_______________,, 2021, and reply papers, if

any, must be served by hand or email upon Defendant's
                                          Defendant’s attorneys no later than 5:00 p.m.

on______________,, 2021; and it is further
on

          ORDERED that service by email of a copy of this Order and the annexed Declarations,

exhibits, pleadings, and memoranda of law upon the Defendant's
                                                   Defendant’s counsel on or before
                                                                             before______

o’clock in the _______ morning/afternoon, __________,, 2021, shall be deemed good and
o'clock

sufficient service thereof.



                                                      SO ORDERED

DATED: _________________,, 2021
      New York, New York


                                                      United States District Judge


26523786v.4
